Citation Nr: 0323543	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with traumatic arthritis, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from October 1955 until 
February 1961.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an August 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Muskogee, Oklahoma.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000.

The Board notes that, although an August 2002 statement of 
the case contained relevant VCAA provisions, the veteran has 
not been notified by VA in specific terms as to what evidence 
would be needed to substantiate his claims and whether VA or 
the claimant is expected to attempt to obtain and submit such 
evidence.  Such notice must be accomplished in order to 
comply with the VCAA and with Quartuccio.

In concluding that VA's duty to notify under the VCAA and 
Quartuccio has not been satisfied in the present case, the 
Board does acknowledge a March 2001 letter of record which 
discusses the submission of evidence.  However, that letter 
only detailed the types of evidence necessary to establish 
the veteran's service connection claims which were then 
pending.  As that letter did not concern the increased rating 
or individual unemployability claims at issue in the instant 
case, further development is required.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the period for receipt of 
additional evidence.  

2.  If additional evidence is received, 
the RO should readjudicate the issues on 
appeal with consideration of all evidence 
received since issuance of the August 
2002 Statement of the Case.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




